Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (USPN 8110083) in view over Murran et al. (Capacitance-based droplet position estimator for digital microfluidic devices, 2012)


Claim 1. 
     A system for multi-electrode-based real-time micro-object position control with an aid of a digital computer (ABSTRACT, Figure 1) , comprising:

a sensor configured to determine a position of at least one micro-object at a plurality of time points (Col 1 lines 55-62 e.g. “The microfluidic receptacle further includes a sensor for determining at least the location of each object therein,” see also Col 7 lines 5-10, Col 13 lines 46-55)

at least one processor configured to execute computer-executable code and further configured to:
       obtain one or more parameters of a system for positioning the at least one micro-object, the system comprising a plurality of electrodes, the electrodes configured to induce movements of the at least one micro-object when the at least one micro-object is suspended in a fluid proximate to the electrodes upon a generation of one or more forces by one or more of the electrodes, wherein the parameters comprise spacing between the electrodes (ABSTRACT, e.g. “Multiple objects within a microfluidic receptacle may be respectively transported along corresponding trajectories. A microfluidic receptacle of a given geometry and having a given actuation mechanism (e.g., a complex electric field generated by a plurality of electrodes or a complex fluid flow generated by pumps or other means described below is capable of supporting a set of force fields therein. As will be shown in paragraphs that follow, selecting a Subset of Supported force fields provides stable, parallel control of the motion of the objects with the microfluidic receptacle,” see also Figure 10, Figure 8)

model a parameter of an interaction between each of the electrodes and the at least one micro-object (Col 7 lines 59-67 thru. Col 7 lines 1-34 e.g. “To implement the present invention, a model of the forces on the objects contained within a microfluidic system provides insight as to hoe the force fields supported by the device may be used in the control method of the present invention. Once the supported force fields have been ascertained, they may be subsequently selected and combined to control the motion of the objects. An exemplary embodiment of the present invention is now presented in a microfluidic system implementing an electro-osmotic actuation mechanism.”)

obtain a desired position of at least one micro-object (Col 9 lines 58-67, Figure 8, Figure 10-1015-1030)

implement via a plurality of voltage patterns a control scheme for moving the at least one micro-object until the position of the at least one micro-object matches the desired position, implementing each of the voltage patterns (Figure 10-1055-1065 e.g. see real time loop for generating voltages as reading on voltage patterns) comprising:

determine a voltage to be generated by one of the electrodes based on the parameter model, the position at a most recent one of the time points, and the desired position (Figure 10, Col 8 lines 1-67, Col 15 lines 1-67)

determine a voltage to be generated by each of the remaining electrodes using the voltage for the one electrode and  (Figure 1, Figure 10)

command the electrodes to generate the determined voltages, wherein the position of the electrodes is determined after each of the voltage generations (Figure 10)

Shapiro does not expressly teach generating a voltage based in part on spacing between electrodes.  Shapiro teaches generating voltages based on object position and Murran teaches determining position of object based in part on spacing between electrodes as described below:
      Murram (e.g. “For each droplet position, the capacitance of each electrode is computed and used to estimate the droplet position with eqn (5). The estimation error is defined as the difference between the estimated position and actual position normalized by the separation distance between the centers of two control electrodes (L + Le), 4. Validation, 4.1 Theoretical results)
   Shaprio teachers generating voltages based in part on object position relative to electrodes (Figure 10)

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Shapiro and Murran would achieve an expected and predictable result comprising:
    determine a voltage to be generated by each of the remaining electrodes using the voltage for the one electrode and the spacing between the electrodes
    One of ordinary skill in the art would be motivated to apply Murran for providing accurate position estimation, as described ABSTRACT; both references are in the field of microfluidic control; and Murran is reasonably pertinent to the problem of identifying object position relative to electrodes. 

Claim 2. 
    A system according to claim 1, wherein the plurality of the electrodes comprises four of the electrodes (Shapiro, Figure 1-106(a-h))


Claim 8. 
A method for multi-electrode-based real-time micro-object position control with an aid of a digital computer, comprising steps of:

using a sensor to determine a position of at least one micro-object at a plurality of time points; supra claim 1

obtaining one or more parameters of a system for positioning the at least one micro-object, the system comprising a plurality of electrodes, the electrodes configured to induce movements of the at least one micro-object when the at least one micro-object is suspended in a fluid proximate to the electrodes upon a generation of one or more forces by one or more of the electrodes; supra claim 1
modeling a parameter of an interaction between each of the electrodes and the at least one micro-object; supra claim 1
obtaining a desired position of at least one micro-object; supra claim 1

implementing via a plurality of voltage patterns a control scheme for moving the at least one micro-object until the position of the at least one micro-object matches the desired position, implementing each of the voltage patterns comprising:
        determining a voltage to be generated by one of the electrodes based on the parameter model, the position at a most recent one of the time points, and the desired position; supra claim 1
        determining a voltage to be generated by each of the remaining electrodes using the voltage for the one electrode and one or more of at least one translation operation and at least one sign change; supra claim 1, and
         commanding the electrodes to generate the determined voltages, wherein the position of the electrodes is determined after each of the voltage generations, supra claim 1.

Claim 8 is rejected under the same rationale and combination of prior art set forth in claim 1.

Claim 9. 
 A method according to claim 8, wherein the plurality of the electrodes comprises four of the electrodes, Shaipro, (Figure 1 – see elements 106)

Claim 15. 
    A system for voltage-based real-time micro-object position control with an aid of a digital computer, comprising:
a sensor configured to determine a position of at least one micro-object at a plurality of time points; supra claim 1
at least one processor configured to execute computer-executable code and further configured to:
       obtain one or more parameters of a system for positioning the at least one micro-object, the system comprising a plurality of electrodes, the electrodes configured to induce movements of the at least one micro-object when the at least one micro-object is suspended in a fluid proximate to the electrodes upon a generation of one or more forces by one or more of the electrodes;
model a parameter of an interaction between each of the electrodes and the at least one micro-object; supra claim 1
        obtain a desired position of at least one micro-object; supra claim 1
        implement via a plurality of voltage patterns a control scheme for moving the at least one micro-object until the position of the at least one micro-object matches the desired position, implementing each of the voltage patterns comprising:

determine a voltage to be generated by one of the electrodes based on the parameter model, the position at a most recent one of the time points, and the desired positon; supra claim 1
determine a voltage to be generated by at least some of the remaining electrodes using the voltage for the one electrode; supra claim 1

command the electrodes to generate the determined voltages, wherein the position of the electrodes is determined after each of the voltage generations, supra claim 1


Claim 15 is rejected under the same rationale and combination of prior art set forth in claim 1.

claim 16. 
A system according to claim 15, wherein the plurality of the electrodes comprises four of the electrodes (Shapiro, Figure 1- see elements 106)


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (USPN 8110083) in view over Murran et al. (Capacitance-based droplet position estimator for digital microfluidic devices, 2012)  in view over AZPIROZ et al. (PG/PUB 20170102016 ) 

Claim 5. 
   Shapiro teaches the system according to claim 1 but does not teach the spiral electrode limitations as described below.  AZPIROZ teaches the spiral electrode limitation as described below. 
 wherein the electrodes are spiral electrodes and are arranged into an electrode unit (AZPIROZ, 0010 e.g. “Solutions exist for two types of related situations. In one situation, particles flow with the fluid and the electric field gradient patterns, and the electrode and channel structures that generate the gradients remain crudely designed layouts, including simple shapes, such as straight interdigitated, tapered, castellated, spiral or slanted electrodes, and of dimensions often only manually adjusted through experimental trial and error to achieve the desired effects.”)
     One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Shapiro, Murram, and AZPIROZ et al. would achieve an expected and predictable result comprising wherein the electrodes are spiral electrodes and are arranged into an electrode unit.  One of ordinary skill in the art adapting an electrode unit of Shapiro to comprise spiral electrodes, as a matter of design choice in light of the finite and quantifiable shapes of electrodes, would realize an improved invention for optimizing field landscapes, as described, 0014-16; AZPIROZ et al. is in the field of field-based fluid control, 0002; and is reasonably pertinent to a problem of generating fields using various electrode shapes.

Claim 6. 
   A system according to claim 5, wherein a sequence of the electrodes repeats periodically starting from outside and moving towards a center of the unit (Shapiro, Figure 1 e.g. see linear arrangement of electrodes from end-point to middle point)

Claim 7. 
     A system according to claim 6, wherein the electrodes are independently driven (Shapiro, Figure 10)

Claim 12.
 A method according to claim 8, wherein the electrodes are spiral electrodes and are arranged into an electrode unit.
    Claim 12 is rejected under the same rationale and combination of prior art set forth in claim 5.

Claim 13. 
   A method according to claim 12, wherein a sequence of the electrodes repeats periodically starting from outside and moving towards a center of the unit ((Shapiro, Figure 1 e.g. see linear arrangement of electrodes from end-point to middle point)

Claim 14. 
   A method according to claim 13, wherein the electrodes are independently driven.



Allowance Discussion:
Claims 3-4, 10-11, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim 3. A system according to claim 2, wherein the voltage to be generated by three of the remaining electrodes is calculated in accordance with the equation:
v 2(x)=−v 1(x+δ),v 3(x)=v 1(x+2δ),v 4(x)=−v 1(x−δ), wherein
v1(x) is the voltage to be generated by the one electrode, v2 (x), v3 (x), and v4(x) are voltages to be generated by the remaining electrodes, and δ represents the spacing between the electrodes.

Claim 4. 
  A system according to claim 3, wherein the spacing comprises distance between centers of the electrodes.

Claim 10. 
A method according to claim 9, wherein the voltage to be generated by three of the remaining electrodes is calculated in accordance with the equation:
v 2(x)=−v 1(x+δ),v 3(x)=v 1(x+2δ),v 4(x)=−v 1(x−δ), wherein
v1(x) is the voltage to be generated by the one electrode, v2(x), v3(x), and v4(x) are voltages to be generated by the remaining electrodes, and δ represents spacing between the electrodes.

Claim 11. A method according to claim 10, wherein the spacing comprises distance between centers of the electrodes.


Claim 17. A system according to claim 16, wherein the voltage to be generated by three of the remaining electrodes is calculated in accordance with the equation:
v 2(x)=−v 1(x+δ),v 3(x)=v 1(x+2δ),v 4(x)=−v 1(x−δ), wherein
v1(x) is the voltage to be generated by the one electrode, v2(x), v3(x), and v4(x) are voltages to be generated by the remaining electrodes, and δ represents spacing between the electrodes.

Claims 18-20


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollack et al., Electrowetting-based actuation of liquid droplets for microfluidic applications (e.g. Cite as: Appl. Phys. Lett. 77, 1725 (2000); https://doi.org/10.1063/1.1308534 Submitted: 16 May 2000 • Accepted: 12 July 2000 • Published Online: 05 September 2000)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117